
	

113 HR 4173 IH: Brownfield Redevelopment and Economic Development Innovative Financing Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4173
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Hahn (for herself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish the Brownfield Redevelopment and Economic Development Innovative Financing program to
			 promote urban renewal, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Brownfield Redevelopment and Economic Development Innovative Financing Act of 2014.
		2.Brownfield Redevelopment and Economic Development Innovative Financing Program
			(a)Establishment and purposeThe Secretary of Housing and Urban Development, in consultation with the Secretary of the Treasury,
			 shall establish a program, to be known as the Brownfield Redevelopment and
			 Economic Development Innovative Financing program, under which the
			 Secretary may guarantee, and make commitments to guarantee, the repayment
			 of principal and interest on loans made by lenders to local governments,
			 local redevelopment agencies, or BRAC redevelopment projects for the
			 purposes of carrying out projects for redeveloping brownfields and
			 promoting urban renewal.
			(b)Eligibility requirements
				(1)ApplicationA local government, local redevelopment agency, or BRAC redevelopment project shall be eligible to
			 receive a loan guarantee under the Program only if such government,
			 agency, or project submits to the Secretary (at such time and in such form
			 as the Secretary may require)—
					(A)a master plan that meets the requirements under subsection (c);
					(B)a certification from the Environmental Protection Agency, or an entity designated by the
			 Environmental Protection Agency, that the brownfield to be redeveloped
			 under the master plan requires environmental remediation; and
					(C)any other information as the Secretary may require.
					(2)Loan eligibilityA loan may be guaranteed under the Program only if the loan meets the following requirements:
					(A)UseSuch loan shall be used for costs of carrying out a project to redevelop brownfields and promote
			 urban renewal, which may include—
						(i)acquisition of a brownfield site;
						(ii)remediation of a brownfield site;
						(iii)relocation of existing facilities in operation on the redevelopment site; or
						(iv)site preparation, including the installation of utilities, sewers, storm drains, and transportation
			 facilities.
						(B)ContaminationA local government, local redevelopment agency, or BRAC redevelopment project may not receive a
			 loan guarantee under the Program if the applying agency was responsible
			 for contaminating a brownfield to be redeveloped using such loan.
					(C)Number of loansA local government, local redevelopment agency, or BRAC redevelopment project may not at any time
			 have more than one outstanding loan that is guaranteed under the Program.
					(D)Amount of principalThe original principal amount of such loan shall not—
						(i)be less than $25,000,000; and
						(ii)exceed the lesser of—
							(I)the total cost of the redevelopment project for which the loan is to be used; or
							(II)$150,000,000.
							(E)Interest rateSuch loan shall bear interest at a rate negotiated between the lender and the borrower, subject to
			 any limitations that the Secretary may establish.
					(F)DurationThe term to maturity of such loan shall not be shorter than 20 years nor longer than 30 years.
					(G)RepaymentSuch loan—
						(i)shall not require any repayment of principal or interest within 10 years after the date that the
			 lender makes the loan to the borrower; and
						(ii)shall require that repayment shall begin not later than 15 years after the date that such loan is
			 made.
						(c)Master planA master plan under this subsection shall describe the proposed brownfield redevelopment project
			 for which the loan guarantee is to be made, and shall include—
				(1)a description of the project to be funded by the loan, including a schedule of activities to be
			 undertaken and a budget for such project;
				(2)a demonstration that the brownfield redevelopment project will result in major redevelopment, based
			 on economic development and environmental quality and restoration, in the
			 community in which such project is located, which shall include
			 information regarding—
					(A)the extent of non-Federal funds committed to the project;
					(B)the number of long-term jobs created by the project;
					(C)the environmental remediation of brownfield sites due to the project;
					(D)a description of the environmental and economic impact of the project on the community;
					(E)the amount of affordable housing created by the project;
					(F)the reduction of vehicle congestion and emissions expected to result from the project;
					(G)the extent of integration of green technology into developments and buildings created by the
			 project;
					(H)the extent of improvement in air quality expected to result from the project; and
					(I)the extent to which complete streets planning and transit-oriented development is incorporated into
			 the project;
					(3)evidence of the commitments of investment from non-Federal entities, established through zoning or
			 other documentation; and
				(4)a remediation action plan that has been approved by the Environmental Protection Agency, or its
			 designee.
				(d)Selection criteriaThe Secretary shall establish criteria for selecting local governments, local redevelopment
			 agencies, and BRAC redevelopment projects to receive loan guarantees under
			 the Program. Such criteria shall take into consideration the information
			 required under subsection (c)(2). Such criteria shall provide that
			 existing BRAC redevelopment projects having existing Federal grants,
			 loans, or other assistance or commitments for Federal grants, loans, or
			 other assistance, shall be given additional favorable consideration toward
			 such selection.
			(e)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all guarantees made
			 under this section. Any such guarantee made by the Secretary shall be
			 conclusive evidence of the eligibility of the obligations for such
			 guarantee with respect to principal and interest, and the validity of any
			 such guarantee so made shall be incontestable in the hands of a holder of
			 the guaranteed obligations.
			(f)Protection against liability for environmental remediationThe Federal Government shall not be liable under the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or any
			 other Federal, State, or local law as a result of a loan guarantee made
			 under this section.
			(g)Processing; repayment and collateral; congressional oversight
				(1)ProcessingThe Secretary shall consider, process, and approve all requests for loan guarantees under this
			 section using an approval process that is substantially identical to the
			 approval process used for loan guarantees provided under section 108 of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5308).
				(2)Repayment schedule and collateralizationTo be eligible for a loan guarantee under this section, an applicant shall demonstrate a viable
			 repayment schedule and shall provide sufficient collateral to ensure
			 repayment of loans so guaranteed, which may be in the form of a pledge of
			 grants for which the applicant may become eligible under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.),
			 except that the Secretary may not require a pledge of such grants as
			 collateral and shall provide for applicants to provide collateral in other
			 forms, at the option of the applicant.
				(3)Congressional oversightBefore final approval of any loan guarantee under this section, the Secretary shall notify the
			 Committees on Financial Services and Appropriations of the House of
			 Representatives and Committees on Banking, Housing, and Urban Affairs and
			 Appropriations of the Senate of such approval.
				(h)DefinitionsFor purposes of this section the following definitions shall apply:
				(1)BRAC redevelopment projectThe term BRAC redevelopment project means a project to redevelop a site that has been designated as a Base Realignment and Closure
			 Site by the Secretary of Defense, through the Defense Base Closure and
			 Realignment Commission, and is listed on the website of the Department of
			 Defense as such a site.
				(2)BrownfieldThe term brownfield has the meaning given such term in section 101(39) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39).
				(3)Local redevelopment agencyThe term local redevelopment agency means any agency, office, or division of a State government whose purpose includes improving
			 blighted, deteriorated, or otherwise economically depressed areas.
				(4)Remediation action planThe term remediation action plan means, with respect to a brownfield redevelopment project, a document that describes how the
			 project site will be remediated, what technology will be used to
			 accomplish such remediation, and when the remediation actions will take
			 place.
				(5)ProgramThe term Program means the Brownfield Redevelopment and Economic Development Innovative Financing program
			 established under this section.
				(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
				(i)RegulationsNot later than 6 months after the date of enactment of this section, the Secretary shall issue
			 regulations as may be necessary to carry out the Program.
			(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $100,000,000 for fiscal year 2015 for costs
			 (as such term is defined in section 502 of the Federal Credit Reform Act
			 of 1990 (2 U.S.C. 661a)) of loans guaranteed under this section, which
			 amounts shall remain available through fiscal year 2019.
			
